—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered February 10, 1998, which, in a proceeding brought pursuant to CPLR article 78, inter alia, to compel respondents to extend a civil service eligibility list, granted respondents’ cross motion to dismiss the petition, unanimously affirmed, without costs.
The instant petition seeking relief in the nature of mandamus does not lie. Mandamus is available only to compel a nondiscretionary governmental act (Matter of Altamore v Barrios-Paoli, 90 NY2d 378). The act petitioners would compel, however, i.e., the extension of a civil service eligibility list, is clearly discretionary. We note that there is no evidence that respondents’ determination to let the list lapse at the end of its maximum statutory term was arbitrary and capricious or made in bad faith (supra, at 386; Matter of DiNatale v Levitt, 76 NY2d 548, 551-552; Matter of Petitto v Barrios-Paoli, 244 AD2d 205). Concur — Ellerin, P. J., Williams, Mazzarelli and Buckley, JJ.